Citation Nr: 1756061	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) prior to May 13, 2014, and an evaluation in excess of 30 percent therefrom.  

3.  Entitlement to an initial compensable disability rating for residuals of heat stroke.  
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to May 1978, from August 1985 to January 1988, and from August 1982 to November 1982. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from September 2007, November 2015, and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Veterans Law Judge in October 2011.  In July 2017, the Board sent the Veteran a letter informing him that the VLJ who conducted the October 2011 Board hearing had become unavailable to issue a final decision in his appeal, and, as a result, that he had the right to an additional hearing before another VLJ, who would issue the final decision in his appeal.  In August 2017, the Board received a response from the Veteran in which he declined this opportunity.  See 38 C.F.R. § 20.707.

In January 2012, the Board remanded issues two and three to the agency of original jurisdiction (AOJ) for additional development.  

During the course of the appeal, in a June 2014 rating decision, the RO increased the disability rating of GERD to 30 percent effective from May 13, 2014.  

The issue of entitlement to a TDIU has been raised as a component of the rating claims on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter is remanded for issuance of a supplemental statement of the case (SSOC).  

The Veteran was notified in a September 2017 letter that additional evidence had been associated with the claims file following the last adjudication by the RO.  The letter informed him that he had the right to have the RO review this evidence in the first instance.  He was told that if the Board had not heard from him within 45 days, it would be assumed that he did not wish the Board to review this evidence.  Instead, his appeal would be remanded to the RO for review.  

The Veteran did not respond to the Board's September 2017 letter. 

Accordingly, the case is REMANDED for the following action:

After completing any preliminary action needed, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

